735 N.W.2d 209 (2007)
Pamela PEREZ, Plaintiff-Appellee,
v.
FORD MOTOR COMPANY and Daniel P. Bennett, Defendants-Appellants.
Docket No. 131655. COA No. 249737.
Supreme Court of Michigan.
July 27, 2007.
On April 11, 2007, the Court heard oral argument on the application for leave to appeal the June 6, 2006 judgment of the Court of Appeals. On order of the Court, the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals. We do, however, clarify that only the events of which Ford had notice before Daniel Bennett allegedly sexually harassed the plaintiff are relevant to whether Ford had notice of a hostile work environment. Defendant Ford's motion for leave to file supplemental brief is DENIED as moot.
MICHAEL F. CAVANAGH, J., concurs and states as follows:
I concur with this Court's decision to deny leave to appeal. However, I disagree with this Court's offering instruction to the trial court because no instruction has been shown to be needed. This Court's standard denial order leaves to the proper discretion of the trial court the determination of what evidence is relevant and admissible in light of the applicable claims *210 and defenses. Other than the number of times this Court has heard cases involving different sexual harassment claims against the same employee of defendant's, there is nothing confusing or exceptional about this case that necessitates the majority's interjecting its viewpoint about admissible evidence at this stage of the proceedings.
WEAVER and MARILYN J. KELLY, JJ., join the statement of MICHAEL F. CAVANAGH, J.